Citation Nr: 1534131	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  11-08 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD.

3.  Entitlement to service connection for obstructive sleep apnea.

4.  Entitlement to service connection for prostate cancer.

5.  Entitlement to service connection for a lung disorder.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1970.

These matters come before the Board of Veterans' Appeals (the Board) from April 2010, May 2012, and April 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

In December 2014, the Board remanded the Veteran's case to afford him a videoconference hearing.  The Veteran had a hearing before the undersigned Veterans' Law Judge in March 2015.  A transcript of that proceeding has been associated with the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998).

Regarding the Veteran's prostate cancer claim, the Veteran filed a Notice of Disagreement in July 2014, and the AOJ issued a Statement of the Case in October 2014.  No timely VA Form 9 is of record.  However, during the March 2015 videoconference hearing, the Veteran provided testimony on that issue.  As the Veteran set out arguments with respect to this issue during the hearing, his testimony, once transcribed, constitutes a timely substantive appeal as to the April 2014 rating decision.  See 38 C.F.R. §§ 20.202, 20.302 (2014).  

The issues of entitlement to service connection for PTSD, an acquired psychiatric disorder other than PTSD, obstructive sleep apnea, and prostate cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the March 2015 hearing, prior to the promulgation of a decision on the appeal, the Veteran requested to terminate the appeal of his claim of entitlement service connection for a lung disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to service connection for a lung disorder by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.

During the March 2015 hearing, the Veteran stated that he wished to withdraw his appeal for a lung disorder.  See Hearing Transcript, pg. 3.  There remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review this claim, and it is therefore dismissed.


ORDER

The withdrawn claim of entitlement to service connection for a lung disorder is dismissed.


REMAND

Regarding the Veteran's claims for PTSD and an acquired psychiatric disorder other than PTSD, the Veteran was provided a VA examination in December 2010.  Since then, the Veteran has submitted additional evidence regarding his in-service stressors, as well as new evidence regarding the nature and severity of his symptoms.  See, e.g., March 2012 Statement in Support of Claim regarding PTSD symptoms; July 2012 submission of treatise information pertaining to the U.S.S. Oriskany.  Given the submission of this new evidence, a new VA examination is warranted to assess the nature and etiology of the Veteran's claimed psychiatric disorders.

Regarding his claims for obstructive sleep apnea and prostate cancer, the Veteran has not been provided VA examinations.  VA's duty to assist includes, when necessary, conducting a thorough and comprehensive medical examination.  Under 38 U.S.C.A. § 5103A(d)(2) (West 2014), VA must provide a medical examination and, or, obtain a medical opinion, when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances under which a VA examination is required).  The third element, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.  For secondary service connection claims, a service-connected disability replaces the in-service element.  See 38 C.F.R. § 3.310 (2014).

The Veteran has a confirmed diagnosis of obstructive sleep apnea (see March 2012 Whitney Sleep Center sleep study) and prostatic adenocarcinoma (see July 2013 Urology Associates biopsy report).  Thus, the first McLendon element is met.  As to the second McLendon element, the Veteran asserts that he was exposed to harmful chemicals during his military service, including explosives, compressed gasses, flammable liquids, organic peroxides, poisons, infectious substances, corrosives, other industrial oils, and Agent Orange.  See Hearing Transcript, pg. 17.  

With respect to Agent Orange, the Veteran does not assert that he stepped foot in Vietnam or that his ship traveled into inland waterways; rather, he has asserted that he was exposed to Agent Orange on a secondary basis from contaminated aircraft and drinking water while onboard the U.S.S. Oriskany.  See, e.g., November 2012 Statement in Support of Claim; October 2013 Statement in Support of Claim; and Hearing Transcript, pp. 7-8.  Additionally, the Veteran submitted several studies in support of his assertion that he was exposed to Agent Orange by way of drinking water on the Oriskany.  See Study on Potential Exposure of Royal Australian Navy Personnel to Polychlorinated Dibenzodioxins and Polychlorinated Dibenzofurans via Drinking Water; Study on Detecting Dioxin in Water Samples from Vietnam ("Fish Study"); and 2011 Institute of Medicine Study on Blue Water Navy Vietnam Veterans and Agent Orange Exposure.  In this case, making a determination as to whether the Veteran was exposed to toxic herbicides would be premature, as the Board is remanding the Veteran's claims for additional development.  However, the Board does recognize that service on board a U.S. Navy warship will include exposure to various airborne chemicals such as jet fuel, oil contaminants, and combustion products.  Thus, the second McLendon element is met.

The Veteran has indicated he believes his obstructive sleep apnea and prostate cancer are due to his exposure to chemicals during service.  Additionally, the Veteran reported being told that a doctor told him it was possible that "extreme conditions" during service had something to do with his sleep apnea.  See Hearing Transcript, pg. 14.  The Veteran has also asserted an alternative theory regarding obstructive sleep apnea; that the condition is secondary to his PTSD.  Id. at 17.  As there is insufficient competent medical evidence to decide these claims, VA examinations are warranted to determine the etiologies of his claimed disabilities.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination with a VA psychiatrist or psychologist to determine the current nature and etiology of any diagnosed acquired psychiatric disorders.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  

Following examination of the Veteran, the examiner should, in light of the examination findings and the service and post-service medical evidence of record, provide a written response to the following:

a)  Identify any acquired psychiatric disorder that is currently manifested or is indicated in the evidence of record at any time from approximately October 2009.

b)  For PTSD, if diagnosed and any claimed stressor is corroborated, state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD was causally related to any corroborated stressor during his military service or to a fear of hostile military or terrorist activity during service.

c)  For each acquired psychiatric disorder identified, other than PTSD, state whether it is at least as likely as not (a probability of 50 percent or greater) that the disability is related to or had its onset during service.

The examiner's attention is directed to the Veteran's March 2012 statement regarding his psychiatric symptoms, his July 2012 statement regarding in-service stressors, and his March 2015 testimony regarding in-service stressors and current symptoms.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  Next, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his obstructive sleep apnea.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  

Following examination of the Veteran, the examiner should, in light of the examination findings and the service and post-service medical evidence of record, provide a written response to the following:

a)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's obstructive sleep apnea is related to service, to include his reported exposure to chemicals such as jet fuel, oil contaminants, combustion products, and toxic herbicides, or had its onset during service.

b)  If the psychiatric examiner found that the Veteran has a psychiatric disorder that is related to service, please opine whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's obstructive sleep apnea was caused by the acquired psychiatric disorder.

c)  Also, If the psychiatric examiner found that the Veteran has a psychiatric disorder that is related to service,  please opine whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's obstructive sleep apnea is aggravated (i.e., permanently worsened beyond the natural progress of the disease) by the acquired psychiatric disorder.

If aggravation is found, the examiner should address the following medical issue: (1) the baseline manifestations of the Veteran's obstructive sleep apnea found prior to aggravation; and (2) the increased manifestations which, in the clinician's opinion, are proximately due to the diagnosed psychiatric disorder.

The examiner's attention is directed to the literature on VBMS which was submitted by the Veteran and his representative in April 2015, including the Study on Potential Exposure of Royal Australian Navy Personnel to Polychlorinated Dibenzodioxins and Polychlorinated Dibenzofurans via Drinking Water; Study on Detecting Dioxin in Water Samples from Vietnam ("Fish Study"); and 2011 Institute of Medicine Study on Blue Water Navy Vietnam Veterans and Agent Orange Exposure.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his prostate cancer disability.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  

Following examination of the Veteran, the examiner should, in light of the examination findings and the service and post-service medical evidence of record, provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's prostate cancer disability is related to service, to include his reported exposure to asbestos and chemicals such as jet fuel, oil contaminants, combustion products, and toxic herbicides.

The examiner's attention is directed to the literature on VBMS which was submitted by the Veteran and his representative in April 2015, including the Study on Potential Exposure of Royal Australian Navy Personnel to Polychlorinated Dibenzodioxins and Polychlorinated Dibenzofurans via Drinking Water; Study on Detecting Dioxin in Water Samples from Vietnam ("Fish Study"); and 2011 Institute of Medicine Study on Blue Water Navy Vietnam Veterans and Agent Orange Exposure.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Thereafter, ensure any other development deemed warranted is performed and readjudicate the Veteran's claims.  If a complete grant of any benefit requested is not awarded, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, and provide them an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


